DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on August 11, 2022 has been entered.

Response to Amendment
	This Office Action has been issued in response to Applicant’s Communication of amended application S/N 16/265,722 filed on August 11, 2022.  After thorough search and examination of the present application and in light of the prior art made of record, claims 1 to 20 are re-allowed.

Response to Arguments
	The following is in response to arguments filed on July 11, 2022.  Applicant’s arguments regarding Claim Objections and Claim Rejections under 35 USC § 112 have been carefully and respectfully considered. In view of amendments to the claims submitted on July 11, 2022, and examiner’s amendment authorized by Applicant’s Representative, Jason Graff, Reg. No. 54,134, during the Examiner-initiated interview held on July 29, 2022, Claim Objections and Claim Rejections under 35 USC § 112 have been withdrawn.
	
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
The prior art made of record neither render obvious nor anticipates the combination of claimed elements, as recited in independent claims 1, 9, and 17.
More specifically, the prior art of record does not specifically suggest the combination of “storing a first updated referrer link pointing from a second metadata section of an updated version data block of the baseline version data block on a second storage volume of the one or more second storage volumes to a second location in the deduplicating storage device where the updated version data block is stored, in response to the updated version data block of the baseline version data block being generated, storing a signpost of the first metadata section of the baseline version data block, wherein the signpost points to the second metadata section of the updated version data block while maintaining the first baseline referrer link of the first storage volume that points to the first location on the deduplicating storage device and a second baseline referrer link of any remaining second storage volumes of the one or more second storage volumes that points to the first metadata section of the first storage volume, and replaces the second baseline referrer link for any of the remaining second storage volumes with a second updated referrer link that points to the second metadata section of the updated version data block in response to determining that an additional updated version data block associated with any of the remaining second storage volumes matches the updated version data block stored at the second location on the deduplicating storage device and pointed to by the first updated referrer link” and all the other limitations recited in independent claims 1, 9, and 17.
These features together with other limitations of the independent claims are novel and non-obvious over the prior art of record; therefore claims 1, 9, and 17 are allowed.  The dependent claims 2 to 8, 10 to 16, and 18 to 20, being definite, enabled by the specification, and further limiting the independent claims, are also allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAQUEL PEREZ-ARROYO whose telephone number is (571)272-8969. The examiner can normally be reached Monday - Friday, 8:00am - 5:30pm, Alt Friday, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Usmaan Saeed can be reached on 571-272-4046. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RAQUEL PEREZ-ARROYO/Primary Examiner, Art Unit 2169